Citation Nr: 0103094	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1972.  He served in Vietnam from March 25, 1971 to 
February 23, 1972.  He was discharged under honorable 
conditions.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This claim first came before the Board in November 1999.  It 
was remanded for further evidentiary development.


REMAND

In the remand of November 1999 the Board noted that a review 
of the veteran's service personnel records indicated that he 
entered active duty on August 31, 1970.  He served in Vietnam 
from March 22, 1971 to January 22, 1972.  His military 
occupational specialty (MOS) at that time was Seaman.  He was 
assigned to the 329th Transportation Company (Heavy Boat) 
(329th TC).  

During the development of the claim the RO requested 
information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In a request letter, dated in 
June 1998, the RO indicated that the veteran had been 
assigned to the 329th TC at DaNang from March 1971 to 
February 1972.  The USASCRUR response, received in February 
1999, includes Operational Reports - Lessons Learned for the 
5th Transportation Command, a parent unit of the 329th TC.

The Board found that further development would be useful.  
The records relating to the 5th Transportation Command 
indicated that the 329th TC was a sub unit of a 
Transportation Terminal Battalion (Provisional) during the 
period that the veteran served in Vietnam.  The Board 
concluded that a further effort should be made to secure 
records specifically relating to the Transportation Terminal 
Battalion and the 329th TC (Heavy Boat).

The Board remanded the claim to the RO with instructions to 
accomplish the following:

The RO should prepare a new request to 
USASCRUR for the purpose of ascertaining 
if more specific unit records are 
available.  The RO should specifically 
request records pertaining to the 
Transportation Terminal Battalion 
(Provisional) of the 5th Transportation 
Command, and any available records 
pertaining to the veteran's unit, the 
329th Transportation Company (Heavy 
Boat).

A review of the file at this time indicates that the RO did 
generate a new request for unit records to USASCRUR in 
November 1999.  In that request the RO asked for the records 
specified in the remand, however, the RO did not specify a 
time period.  The request was returned by USASCRUR in 
February 2000 as insufficient for the purpose of conducting 
meaningful research.  

On February 18, 2000 the RO sent a letter to the veteran 
asking him for more specific information regarding his 
stressors so that a renewed request could be made to 
USASCRUR.  This letter was sent to the veteran's address at 
1105 Drake Ave, Panama City, Florida 32401.  The claims 
folder shows numerous instances where mail addressed to the 
veteran at that address has been returned as undeliverable.  
The RO has made several efforts to locate the veteran.  None 
of these were successful.  The veteran's representative has 
pointed out, however, that the veteran submitted 
correspondence to his congressman, in September 1997, with a 
return address of P.O. Box 1023, Chipley, Florida, 32428.  It 
does not appear, from the current record, that the RO has 
attempted to contact the veteran at that address.

In Stegall v. West, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
ruled that a Board or Court remand which directs some action 
to be carried out provides a veteran with a right "as a 
matter of law" to have that action accomplished.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Therefore this claim is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran at his correct 
address in order to request that he 
furnish further detailed information 
regarding his stressors that may be 
helpful to USASCRUR.

2.  The RO should prepare a new request 
to USASCRUR for the purpose of 
ascertaining if more specific unit 
records are available.  The RO should 
specifically request records pertaining 
to the Transportation Terminal Battalion 
(Provisional) of the 5th Transportation 
Command, and any available records 
pertaining to the veteran's unit, the 
329th Transportation Company (Heavy 
Boat).  If the RO is unable to contact 
the veteran, or if he provides no further 
information, this renewed request should 
be as detailed as possible regarding the 
veteran's claimed stressors and should 
include the dates of his service in 
Vietnam.

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence.

After the above requested actions have been completed, the RO 
should review the appellant's claim for service connection 
for PTSD.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain addition evidence.  
No opinion, either legal or factual, is intimated by this 
REMAND as to the merits of the appellant's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




